 In the Matter of JAMES VERNOR COMPANYandUNITEDCONSTRUCTIONWORKERS ORGANIZING COMMITTEE, LOCAL297, AFFILIATED WITH, THEC. I. O.Case No. R-2978.Decided December 9, 1941Jurisdiction:ginger ale manufacturing industryInvestigation and Certification of Representatives:existence of question: re-fusal of Company to negotiate with petitioning union because of existingcontract with other union ;held,neither original contract terminable at anytime nor renewal made subsequent to petition bars present investigation;separate elections necessary.UnitAppropriate for Collective Bargaining:determination of appropriate unitsuspended pending ascertannnent of wishes of branch' employees concerninginclusion in unit with metropolitan aiea employees,pi ovcdedonly union desiringto-represent former succeeds in election among latter; elections directed. (1)among metropolitan area employees; and (2) among employees at each branchseparately; prospective appropriate unit to embrace all distribution, production,and maintenance employees, warehousemen, and retail store clerks, excludingcompany executives, department heads, branch managers, foremen, assistantsalesmanagers, sales supervisors, office, accounting or tabulating room em-ployees, telephone order clerks, and all other employees classified as clerical(except salesmen)Clark, Klein, Brucker and Waples,byMr. TVilber M. Brucker,ofDetroit, Mich., for the Company.Mr. G. S. Jones,of Detroit, Mich., for the C. I. O.Mr. Philip Weiss,of Detroit, Mich., for the Associated.Mr. Ray E. Teichmann,of Detroit, Mich., for International Unionof United Brewery, Flour, Cereal and Soft Drink Workers, Local #41.Mr. Armin Uhler,of,counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn July 3 and August 29, 1941, respectively, United ConstructionWorkers, Organizing Committee, Local 297, affiliated with the C. 1. 0.herein called the C. I. 0., filed with the Regional Director for theSeventh Region (Detroit, Michigan) a petition and amended petitionalleging that a question affecting commnierce had arisen concerning the37 N. L R B, No 65.388 JAMES VERNOR COMPANY389,representation of employees of JamesVernor Company, Detroit, Mich-igan, herein called the Company, and requesting an- investigation andcertification of representatives pursuant to Section 9 (c) of the Na-tionalLabor Relations Act, 49 Stat. 449, herein called the Act.OnAugust 21, 1941, the National Labor Relations Board, herein calledthe Board,acting pursuantto Section 9 (c) of the Act and Article III,Section 3, of National LaborRelationsBoard Rules and Regulations-Series2, as amended, ordered an investigation and authorized the Re-giolial Director to conduct it and to provide for an appropriate hear-ing upon due notice.-On August 29, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the C. I. 0., theAssociated Beverage Workers of America, herein called the Associ-ated, the International Union of United Brewery, Flour, Cereal andSoft Drink Workers of America, Local #41, A. F. L., and upon Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, A. F. L., Local 337,1 labor organizations claimingto represent employees directly, affected by the investigation.Pur-suant to notice, a hearing was held on September 8, 1941, at Detroit,Michigan, before Robert J. Wiener, the Trial Examiner duly desig-nated by the Chief Trial Examiner.The Company, the C. I. 0., andthe Associated were represented by counsel or official representativesand participated in the hearing. International Union of UnitedBrewery, Flour, Cereal and Soft Drink Workers of America, Local#41, A. F. L., appearing through counsel, moved to intervene.TheTrial Examiner denied the motion for want of evidence of representa-tion among the employees involved in the proceeding.The ruling ishereby affirmed.2Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.During the course of the hearing the Associatedmoved to dismiss the petition because of the existence of a contractbetween it and the Company anti for the further reason that the C. I.0. had not made a sufficient showing of membership among the em-ployees it seeks to represent.The Trial Examiner reserved ruling onthe motion for the Board.The motion is hereby denied for the reasonsset out below.During the course of the hearing the TrialExaminermade various rulings on other motions and on objections to the admis-Sion of evidence.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Subsequent to the hearing, the parties'International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpeis ofAmerica, A. F L , Local 337, did not appear at the hearing2Intel nationalUnion of United Biewery, Flour, Cereal and Soft Drink workers ofAmerica, Local #41, A. F L, makes no further claims than that it represents cei tamemployees of the Company located in various branches of the Company in States other thanthe State of Michigan.41125 7--4 2-vor. 37-26 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDstipulated that certain- specified -correctibiis -should bemade in ° thetranscript of the hearing.The stipulation is hereby made a part ofthe record in the case.On September 25 and 26, 1941, respectively, the Company and theAssociated filed briefs which the Board has considered.Upon the entire record in the case the Board makes the following:FINDINGS OF FACT"I.THE BUSINESSOF THE COMPANYJames Vernor Company is a Michigan corporation with its prin-,cipal office and plant at Detroit, Michigan.The Company also main-tains various other offices, warehousing, and distribution facilities inthe State of Michigan,' and in other States of the United States.-The present investigation is concerned exclusively with the Company'semployees within the State of Michigan.The Company is engaged in the manufacture, sale, and distributionof ginger ale and ginger ale extract.The principal materials usedby the Company in its business are ginger ale extract, sugar, citric acid,carbonic gas, and crowns.During the fiscal year ended October 31,1940, the Company used within the State of Michigan materials valuedat $154,349.61, of which materials valued at $129,848.83 were receivedfrom points outside the State of Michigan.During the same periodtions at Detroit, of which materials valued at $122,631.03 werereceived from outside the State of Michigan.During the above fiscalyear the Company sold from its places of business within the State.ofMichigan manufactured products -aggregating in value $1,030,-558.68.The value of deliveries to customers outside the State of,Michigan amounted to $349,575.24.During the same period the Com-pany sold from its Detroit plant products valued at $770.110.09, ofwhich $349,575.24 represent deliverie's to customers outside the State'ofMichigan.II.THE ORGANIZATIONS INVOLVEDUnited Construction Workers Organizing Committee, Local 297,is a labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.Associated Beverage Workers of America is an independent labororganization admitting to membership employees of the Company.3 Pontiac, Ann Arbor, Flint, Saginaw, Jackson, Port Huron, Kalamazoo, Lansing, andMonroes Toledo, Columbus, Cleveland, Cincinnati, Dayton, Akron, and Mansfield, Ohio: Buffalo:and Niagara Falls,New Yoik,Pittsbuigh Pennsglv.inia, and Sacramento,California JAMES VERNOR - COMPANY391III.THE QUESTION CONCERNING REPRESENTATIONOn June 29, 1941, the C. L' O. communicated to the Company bytelegram its claim of majority representation among certain employees'of the Company and requested that the Company enter upon nego-tiations with a view to establishing contractual relations.The Corn-pany on June 30, 1941, replied that it was under contract with theAssociated, suggesting that the C. I. O. cooperate in a consent elec-tion under the direction of the Board.Thereafter, on July 3,.1941,the C. I. O. filed its original petition herein.On January 3, 1938, the Company and Employees' Association ofthe James Vernor Company executed an exclusive recognition con--tract purporting'to cover all employees of the Company in the Detroit-metropolitan area.By its terms the contract was to be effective` fromthe date of its execution until terminated upon 30 days' notice by eitherparty.At a subsequent time, in a manner not specified in the record,the Associated succeeded to the rights and duties of the Employees'Association under the contract. Since May 1940, a number of "memo-randurn agreements" have been entered into between the Companyand the Associated.Two of these agreements effectuate certain minoramendments to the original contract not here material, while 11separate agreements served the purpose of establishing wages and-working conditions for an equal number of separate classifications ofAfter the filing of the petition herein the parties tothe foregoing agreements on July 12, 1941, entered into a new con-tract and supplementary agreements substantially similar to thoseabove described.The contract of July 12, 1941, provides that it isto be operative retroactively as of June 29, 1941, and the record indi-cates that the wages established in the supplementary wage agree-ments went into effect on that date.However, the Associated, incontending that the present proceeding is barred, relies entirely-on theoriginal contract of January 3, 1938, and not upon its renewal ofJuly 12, 1941.Since after the C. I. O. filed its petition the original,contract was superseded by the contract of July 12, 1941, and sincewe find that neither it nor the renewal contract constitutes a bar to a,present determination of representatives.eThe Associated also asserts insubstantiality of representation on thepart of the C. I. O. in the unit allegedly appropriate.The C. I. O.at the hearing introduced 131 application-for-membership cards 7 as8 See footnote,24,infra9 See Matter ofAmerican Radiator &_Standard Sanitary CorporationandUnited Elec-.trical,,Radio& Machine Workers of America, Affiliated with the Congress of Industrialorganizations,35 N L R P , No -38'The record shows that according to a count made] at the hearing 129 cards were.introduced in evidence by the C 1 0 ; the count apparently was erroneous 392DECISIONSOF NATIONAL'-LABOR RELATIONS BOARDevidence of representation among -the employees whom it seeks torepresent.An analysis of this evidence discloses that 74 of thesecards bear aplip-ently genuine signatures of over' 50 per cent of theemployees named oil the, Company's August 23, 1941, pay roll, in theunit found appropriate in Section V below."We find that a question has arisen concerning the representation ofemployees of the Company.lv.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which has,arisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, find substantialrelation to trade, traffic, and commerce among the several- States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.-V.THEAPPROPRIATE ]UNITThe C. I. O. desires to establish a bargaining unit comprising allregular and seasonal production, maintenance, and distribution em-ployees of the Company 9 in the Detroit metropolitan area, as well asat the Company's branches within the State of Michigan.10The unitclaimed would exclude supervisory,h1 office, and clerical employees, and1 etail store clerks.12The Company and the Associated, on the other hand, request thatthe unit be confined to regular employees within the Detroit metro-politan area,13 engaged in production, maintenance, and distribution.The contentions of the Company and the Associated coincide withthose of the C. I. O. in respect to the desired exclusion of supervisory,3A statement of the Regional Du ectoi introduced in evidence which was prepai ed in forto the hearing sets forth that the C I 0 had submitted 129 application cards, 122 ofwhich bear the apparently genuine signatures of employees on the Company's pay rollfor July 24, 1941, in the unit claimed by the C I 0 in its petitionThe July 24, 1941,pay- roll has not been introducedin en idenceThe Regional Directoi s statement alsorecites that the Associated submitted certain evidence in suppoi t of its claim of substan-tialmembership.The nature of the evidence is not disclosedThe Associated, relyingchiefly on its contract, testified through its president that by estimation it countedappioximately 150 niembeis among some 165 employees who aie subject to the contract.iThe emplovees claimed by the C I 0 would correspond to the employees classifiedOn the Company's pay roll as distribution pioduction, and maintenance employees, ware-housemen and sales supervisors10Ann Arboi, Pontiac, Flint, Saginaw, Jackson, Poit Huron, Kalamazoo, Lansing, andMonroe11The pai ties stipulated at the hearing that Company executives, department heads,blanch managers, foremen, and assistant sales manageis should be deemed supervisoryenipiol eel12At the hearing, the president of the petitioning C I 0 local on the witness standinsisted, contraiv to the allegations in the petition that retail Store clerks should be-inclnded in the unitHowever, the witness denied haling authority to amend the petition -131e ,Detioit, Rayne County, and envnons JAMES VERNOR "COMPANY393office, and clerical employees.However, they differ as to the groupsof employees falling within these classifications.Contrary to theposition taken by the C. I. O, the Company and the Associated main-tain that "sales supervisors'; are supervisory employees and should,tlierefore; be excluded from the unit.Concerning office and clericalemployees, the C. I. O. apparently desires the exclusion of all em-ployees listed' by the Company as "Clerical" on its pay roll,14 whereasthe Company asks for the inclusion of telephone order clerks and theAssociated for the inclusion of telephone order clerks and accountingor tabulating-room employees.Furthermore, the Company and theAssociated desire the inclusion of retail store clerks whom the C. I. O.seeks to exclude from the alleged appropriate unit.A. Relation of branches to 'the Detroit areaThe Company at its main plant at Detroit manufactures ginger aleextract and bottles draft ale.Retail sales of ginger ale are madethrough the medium of a store connected with the Detroit plant, whilewholesale distribution within the Detroit metropolitan area is effectedby means of a sales organization consisting of drivers,salesmen, andsales supervisors who are ultimately responsible to a sales manager.Outside the Detroit metropolitan area the Company distributes itsproduct through a number of branches in various States.11Within theState of Michigan the Company maintains branches at Pontiac andFlint for the purpose of manufacturing draft ale, warehousing, andretail' distribution;at Saginaw for warehousing and retail distribu-tion; at Jackson for manufacturing draft ale and warehousing; andat Port Huron,Lansing,Monroe, andAnn Arborfor warehousingonly.Another branch is maintained at Kalamazoo.",The evidenceintroduced indicates that, while the managers in charge of thesebranches have a certain autonomy in regard to general and employ-ment policies, the branches engage in functions similar to, and areunder the same central management as, that of the Detroit plant.The contract entered into on January 3, 1938,by the Company andEmployees' Association of the James Vernor Company was expresslylimited in its operation to the Detroit plant.However, specific wagescales and working conditions do not appear to have been establishedby the contract 17 until it was taken over by the Associated,at a timeand in a manner not elucidated by the record.According to testi-14 The Company's auditor testifiedthat theclassification"Clerical'on the Company'spay-roll records includes clerical and accountingemployeesand sales personnel,includingtelephone order clerks15 See SectionI,supra16The record does not disclose the nature of the business conducted at Kalamazoo17The contract in Art. 8 refers to a "schedule of rates of pay and hones to be lsolkedby all of the employees"No suchschedule is attached tb the contract in evidence 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDImony, ,"present contractual relations" encompass th'e. Ann. Arbor. and:Pontiac branches which form a convenient geographical unit with theDetroit metropolitan area.According to the record the Associated disclaims any- interest inthe representation of branch employees, including those at Pontiacand Ann Arbor. On the other hand, the C. I. O. has extended itsorganization to a majority of the Company's Michigan, branches andrepresents a substantial number of these employees 18We are of the opinion that under all the circumstances the inclusion,of the Company's Michigan branches in a unit with Detroit metro-politan area employees should depend upon the express desires ofthe regular employees 19 of the respective branches.We shall there-fore direct an election to be held among Detroit metropolitan areaemployees and separate elections at each of the Company's branches.within the State of Michigan. In the Detroit election the C. I. O. andthe Associated shall be named on the ballot. Since the Associated,does not wish to participate in an election among branch employees,,these employees shall cast their votes either for or against the C. I. O._If a majority of the employees at any one of these branches cast theirvote in favor of the C. I. 0., they will be included in a single unit withthe Company's employees in the Detroit metropolitan area,providedthe C. I. O. shall obtain a majority of the votes cast in the election to,be directed among Detroit metropolitan area employees. If theC. I. O. does not obtain such a majority, then those branches whichshall have designated the C. I. O. as their representative shall togetherconstitute a separate unit'20 unless within 10 days from the date of our-Direction of Elections the C. I. O. shall have notified the Board inwriting that it does not desire to be certified as the representative ofsaid unit.21B. Inclusions and exclusions of disputed categories of employeesThe remaining questions to be determined concern the inclusion inor exclusion from the voting units herein of sales supervisors, retailstore clerks, certain office and clerical employees, and seasonal em-ployees, as variously requested by the parties.The original contractof January 3, 1938, which we have held not to constitute a bar to thisinvestigation, purports to embrace "all of the employees of the De-18 It appears from the application cards introduced in evidence'that the C I 0 repre-sents 4 out of 8 regular employees at Flint,3 out of 4 such employees at Jackson, andIregular employee each at Kalamazoo, Pontiac, and Port Huron with 1, 5, and 2, suchemployees,respectively.19 Seasonal employees are hereinafter excluded from the units herein.20However, no branch employing only one employee in the appropriate unit shall be setup asa separate bargaining unit.21 SeeMatter of First National Stores, Inc, Providence DivisionandIndustrial Unionand Mercantile Beneficial Association of Providence, Rhode Island,26 N. L. It. B., No. 117. JAMES VERNORCOMPANY'395,troit plant," 22 and,refers to a ",schedule of rates of pay and hours to.be worked by all of the employees." 23No such schedule is attachedto the contract in evidence nor has it otherwise been brought to ourattention.The record indicates that bargaining under the contractdid not result in the establishment of wages, hours, and other work-ing conditions until the contract was taken over by the Associated.Between May 1940 and April 1941, the Associated secured the succes-sive execution of 11 separate "memorandum agreements" establishingwages and working conditions for an equal number of separate groupsof employees.24 It is clear that a number of indeterminate groups ofemployees have been without the benefit of similar agreements, even.subsequent to July 12, 1941, when additional agreements were exe-cuted in connection with the renewal contract of that date.'5Underthese circumstances the contract clearly has not established a definiteand stable bargaining unit.We conclude, therefore, that the contractshould not in this case be given controlling weight in our determina-tion of the categories of employees who should constitute an appro-priate bargaining unit.26,Sales supervisors.Employees classified by the Company as salessupervisors are sought to be included in the unit by the C. I. 0. TheCompany and the Associated insist that they are supervisory em-ployees and should therefore be excluded, notwithstanding the factthat a separate wage agreement was executed in their behalf underthe contract .1The record shows that those employees have substan-tial supervisory duties.Sales supervisors are placed in charge of in-dividual territories within the Detroit metropolitan area and areresponsible for their development and all operations therein.Eachof these employees supervises the work of at least one salesman andone driver.Sales supervisors participate in confidential conferenceswith company executives in which company policies are discussed.The Company considers them "representatives to the trade" and "part22Article 121Article 824Agreements were signed on behalf ofSupervisorsCity driversHighway driversSalesmenShipping roomTank repairCountry menGarage menBottlersEngineers and firemenMachine shop21 It is not possible to determine the precise employee groups whose wages and workingconditions had not been established either immediately before or after July 12, 1941,especially because of the varying employee classifications used for pay-roil purposes, inthe agreements, executed prior to and those executed after that date2O CfStLouts Atirplane Division, Curtis-Wright CorporationandInternationalAsso-ciation of Machinists, District No9, 28 N. L. R B, No 11 ;Meadow Valley Lumber Comtepanyand,SawMillWorkers Union, Local!#12626, 32 N L R. B, No 21,;MaldenElectricCompanyandBrotherhood of Utility Workers of New England, Inc,33 N L. R. B., No 16.27A new agreement relative to conditions of employment of sales supervisors wasexecuted in connection with the agreement of July 12, 1941. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the executive force."While they do not have the power to hire ordischarge their subordinates, their recommendations in this respectare followed whenever they appear to be sound.18We believe Thatsalessupervisors perform essentially supervisory duties and shouldbe excluded from the voting unit embracing Detroit metropolitan areaemployees.Retail store clerks.The C. I. 0. requests the exclusion of retail storeclerks from the appropriate unit,20 whereas the Company and theAssociated desire the inclusion of these employees because of theirintimate relation to the production department.The record disclosesthat retail store clerks are engaged in selling Vernor's Ginger Ale atretail on.the Company's premises.They are frequently interchangedand at times change shifts with production employees, and the rate ofpay of these two groups of employees has been equalized.A supple-mental agreement fixing wages of retail store clerks was executed inconnection with the contract of July 12, 1941.Under these circum-stances we shall include retail store clerks in the voting units.O ice and clerical employees.All parties are in agreement concern-ing the exclusion of office and clerical employees.However, the Com-pany classifies as clerical, among others, certain accounting or tabulat-ing-room employees,as well assales personnel, including telephoneorder clerks.30Telephone order clerks are sought to be included byboth the Company and the Associated, and the Associated furtherdesires to have accounting or tabulating-room employees included inthe unit.31The -last named group. of employees, according to therecord, performs ordinary clerical duties concerned with recordingvarious operations which the Company considers confidential.Tele-phone order clerks solicit and take orders over the telephone. Inas-much as they are classified by the Company as clerical employees, weshall exclude them from the voting units herein, together with account-ing or tabulating-room employees and all other employeesclassifiedas clerical by the Company. 32Seasonal employees.The C. I. 0. requeststhat seasonalemployeesbe included in the unit, whereas the Company and the Associated28 Similaily,assistant sales managers, whose exclusion was stipulated by all parties, donot have power to hire and discharge but may make recommendations in this respect20The record shows that these employees are eligible to membership in another branchof the Congress of Industrial Organizations30 See footnote 14,supra81 In connectionwith thecontractof July 21, 1941,a 10 per cent wage increase for"accounting department employees,"specified as general office employees and telephoneorder clerks, was agreed upon32 Inviewof thetestimony that the Company's list of clerical employees"could probablybe broken down between sales, clerical and accounting'it is not entirely clear whetheror not the parties desire the inclusion of salesmen in the unit.Since under both theoriginal contract and the renewal ofJuly21, 1941, separate wage agreements were exe-cuted in their behalf, and none of the parties requests their exclusion,we shall includethem in the units herein IJAMES VERNOR COMPANY397desire their exclusion., The Company's business is highly seasonaland'"from'May-to `October each-year a large percentage' of temporaryemployees must be added to its pay roll.33Many of these seasonal em-ployees are college students and teachers and no special effort is madeby the Company to reemploy the same seasonal employees from yearto year.Another class of seasonal employees is hired from day today as needed in the ,course of the season.34No seasonal employeesattain status as regular employees, even though they may have beenemployed during,two or more successive seasons.Past bargaining hasnot included seasonal employees of the Company and' the C. I. O.has secured only an insubstantial number of members among seasonalemployees on the Company's pay roll during the last peak season.31Under all the circumstances we shall exclude seasonal employees fromthe voting units.We find that all regular employees of the Company in the Detroitmetropolitan area, classified as distribution, production, and mainte-nance employees, warehousemen, and retail store clerks, excludingcompany executives, department heads, branch managers, foremen,,assistant sales managers, sales supervisors, office, accounting, or tabu-lating-room employees, telephone order clerks, and all other employeesclassified as clerical by the Company (except salesmen), may consti-tute a unit appropriate for the purposes of collective bargaining whichwould insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwisewould effectuate the policies of the Act.As indicated above, em-ployees in the foregoing classifications employed at the Company'sbranches within the State of Michigan may or may not be includedwithin the above unit depending on the results of the elections we shallorder.We shall, therefore, make no determination of the appropriateunit or units pending the elections to be conducted among branchemployees.VI. THE' DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by meansof elections by secret ballot.At the hearing the C. I. O. requestedthat July 1, 1941, should be used as the pay-roll date for determiningeligibility in order to afford to seasonal employees an opportunity tovote in the elections.The Company and the Associated are in agree-m The Company's pay roll for August 23, 1941, lists 216 regular as compared with 166seasonal employees throughout the State of Michigani4Another group of employees is hired by the Company regulail3 each summer but isin the employ of different employers during the winter monthsThese employees areconsidered by, the Company, as, and we find that they are, regular employees35 According to the cards submitted' by the C I O , 19 of the signatures secured arethose of seasonal employees, whereas the Company carried 166 seasonal employeeson its August 23, 1941, pay roll for the 'State of Michigan 398DECISIONS OF'-NATIONAL LABOR RELATIONS BOARDment that a current-pay roll be used for the purpose of determiningeligibility.Since we have excluded seasonal employees from thevoting units, we find no reason fordepartingfrom our usual practice.Accordingly,we shall direct that the employees of the Companyeligible to vote in- the elections shall be those in the voting units whowere employed during the pay-roll period immediately preceding thedate of our Direction of Elections herein,subject to the limitations andadditions set forth in the Direction.Upon the basis of the above findings of fact and upon,the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWA question affecting commerce has arisen concerning the representa-tion of employees of James Vernor Company, Detroit, Michigan,within the meaning of Section 9(c) and Section 2 (6) and(7) of the,National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat.449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Na-tional Labor Relations Board to ascertain representatives for the pur-poses of collective bargaining with James Vernor Company,Detroit,Michigan,separate elections by secret ballot shall be conducted asearly as possible, but not later than thirty(30) days from the date ofthis Direction,under the direction and supervision of the RegionalDirector for the Seventh Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tion 9, of said Rules and Regulations,among all regular employeesof the Company, classified as distribution,production,and mainte-nance employees,warehousemen,and retail store clerks,who wereemployed by the Company at the locations described below duringthe ,pay-roll period immediately preceding the date of this Direction,including employees who did not work during such pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off,but excludingcompany executives,department heads, branch managers,foremen,assistant sales managers,sales supervisors, office, accounting,or tabu-lating-room employees,telephone order clerks, and all other employees JAMES VERNORCOMPANY399classified by the Company as clerical(except salesmen) and employeeswho have since quit or been discharged for cause :1.All such employees within the Detroit metropolitan area to deter-mine whether they desire to be represented by United ConstructionWorkers Organizing Committee,Local 297,affiliated with the C. I, O.,rorby Associated Beverage Workers of America, for the purposesof collective bargaining,or by neither.2.All such employees at the Company's branches at Pontiac,Flint,Saginaw, Jackson, Port Huron, Lansing, Monroe, 'Ann Arbor, andKalamazoo,within the State of Michigan,each branch voting sep-arately,'to determine whether or not the employees at each branchdesire to be represented by United Construction Workers OrganizingCommittee,Local 297, affiliatedwith the C.I.0., for the purposesof collective bargaining.